         Case 2:20-cv-05270-KSM Document 18 Filed 02/03/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 JAMES JONES,                                             CIVIL ACTION

        Plaintiff,
                                                          NO. 20-5270-KSM
        v.

 SUPERINTENDENT SORBU, et al.,

        Defendants.


                                           ORDER

       AND NOW, this 3rd day of February, 2021, upon consideration of Plaintiff’s Motion for

Injunctive Relief (Doc. No. 6) and Defendant Superintendent Jamie Sorber’s response in

opposition thereto (Doc. No. 14), and for the reasons discussed in the accompanying

memorandum, it is ORDERED that Jones’s Motion is DENIED.

IT IS SO ORDERED.

                                                          /s/ Karen Spencer Marston
                                                          _____________________________
                                                          KAREN SPENCER MARSTON, J.




                                               1
